Citation Nr: 0526949	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  98-19 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an extraschedular rating migraine 
headaches, current rated as 50 percent disabling, under the 
provisions of 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to service connection for a psychiatric 
disorder, including schizophrenia and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 1997, 
March 1998, and January 1999, by the Department of Veterans 
Affairs (VA) in New York, New York, which denied service 
connection for a psychiatric disorder (August 1997), an 
increased evaluation for migraine headaches (March 1998), and 
an increased evaluation for a low back disability (January 
1999).  The RO also appears to have denied secondary service 
connection for the veteran's psychiatric disorder-see August 
2002 Supplemental Statement of the Case, which had been 
previously denied by an unappealed RO decision in March 1996.  
(This matter is further addressed in the remand appended to 
this decision.)

The veteran, through his representative in a videoconference 
hearing before the undersigned Veterans Law Judge, asserted 
that he is requesting extraschedular consideration for 
service-connected migraine headaches (Transcript (T.) at p. 
3).  A review of the veteran's April 1998 Notice of 
Disagreement relating to the current evaluation for migraine 
headaches reflects only disagreement with the rating itself 
with no further issues, e.g., disagreement with the effective 
date.  The veteran's service-connected migraine headaches are 
currently evaluated as 50 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, which represents the maximum 
rating available under the Rating Schedule.  In view of the 
foregoing, the issue pertaining to migraine headaches has 
been rephrased to accurately reflect the relief sought.   

An RO decision in December 1992, in part, denied the 
veteran's claim for service connection for a psychiatric 
disorder, to include schizophrenia.  That decision was not 
appealed and became final.  While the veteran continues to 
claim that service connection is warranted for schizophrenia, 
he also contends that service connection is warranted for his 
PTSD.  Where a prior claim for service connection has been 
denied, and a current claim contains a different diagnosis 
(even one producing the same symptoms in the same anatomic 
system), a new decision on the merits is required.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  
Accordingly, the Board concurs with the RO is finding that 
the veteran's claim for service connection for a psychiatric 
disorder should be considered on a de novo basis, without 
regard to finality of the previous determination. 

The veteran testified at his May 2005 Travel Board hearing, 
in essence, that he is unable to obtain or maintain 
substantially gainful employment because of his service-
connected migraine headaches, which raises a claim for a 
total disability rating based upon individual unemployability 
(TDIU).  The Board refers this matter to the RO for 
appropriate action.  

The issues of service connection for a psychiatric disorder, 
to include schizophrenia and PTSD, and an extraschedular 
rating for migraine headaches are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an increased evaluation for a low 
back disability; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by symptoms of no more than moderate 
intervertebral disc syndrome with recurring attacks, muscle 
spasms and slight limitation of motion of the lumbar spine in 
lateral rotation; it is not manifested by more than overall 
moderate limitation of motion of the lumbar spine, any 
incapacitating episodes of intervertebral disc symptoms, 
ankylosis of the thoracolumbar spine, or additional 
neurological impairment warranting a separate compensable 
rating, including but not limited to bowel or bladder 
impairment. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.71a, Diagnostic Codes 5292, 5293 (2003); 5237, 
5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in July 1996, January 1998, and 
June 1998, prior to the enactment of the VCAA.  The 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date, but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
See also VAOPGCPREC 7-2003.  Therefore compliance with the 
VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the August 1997, March 1998, January 1999, 
and August 2003 rating decisions, the Statement of the Case 
(SOC) dated in November 1998, March 2000, and August 2003, 
and the Supplemental Statement of the Case (SSOC) dated in 
August 2000, August 2002, and August and November 2004, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the August 2003 SOC informed the veteran of 
the implementing regulations, including that VA would assist 
him in obtaining government or private medical or employment 
records, provided that he sufficiently identified the 
records sought and submitted releases as necessary.  These 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim for a higher 
rating for a low back disability, and the avenues through 
which he might obtain such evidence, and of the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In this case, the veteran appealed rating decisions dated in 
August 1997, March 1998, and January 1999.  Only after that 
rating action was promulgated, did the RO, in March 2002, 
provide notice to the claimant regarding what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the March 2002 and October 
2002 letters from the RO provided to the appellant the first 
three elements.  Although the letters do not contain the 
language of the fourth element, the letters request enough 
information to obtain evidence whatever the source.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran thorough VA medical examinations, which 
addressed the veteran's medical history, including his 
current employment and treatment for his low back 
disability.  There is no duty to provide another examination 
or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra;  Mayfield, supra.




FACTUAL BACKGROUND

VA outpatient records show occasional complaints of back pain 
in the years 2000 to 2001.  A Progress Note dated in April 
2000 indicates the veteran complained of feeling pain in his 
low back when he was making a bed.  Ibuprofen and Flexeril 
were prescribed.  In October 2000 the veteran reported that 
his back pain was doing very well.  The veteran reported 
again in February 2001 that his back pain was much better.  
An entry in March indicates the veteran complained of 
muscle/back pain while doing push-ups.  He was given Motrin.  
A Progress Note in May shows the veteran stated that his back 
pain was much better.  In August, he reported by telephone 
that he could not attend CDP because he had hurt his back 
while exercising.  The veteran saw his primary physician two 
days after making the call.  On examination the veteran 
appeared to be in severe pain and he had muscle spasm of his 
back.  He assessed his pain as 9/10 with ten being most 
severe.  Tylenol 3 was prescribed.  The veteran telephoned 
again and stated that he would not be able to attend CDP, as 
he could "barely move" with his current muscle spasms.  A 
Progress Note dated approximately ten days later shows the 
veteran reported his back pain as 7/10.

The veteran underwent a VA examination for the spine in 
August 2000.  His complained of low back pain in the L4, L5 
area, with occasional radiation of pain to the left leg.  He 
reported that he experiences pain when he bends, pushes, does 
dishes, walks up a flight of stairs, and when he walks on 
uneven surfaces.  Flare-ups of lower back pain were 
reportedly brought on by bad weather and pushing, pulling, 
and lifting.  Range of motion of the lumbar spine was 
reported as follows: 70 degrees of forward flexion, 28 
degrees of backward extension, 30 degrees of  lateral flexion 
to the right, 35 degrees of  lateral flexion to the left, 28 
degrees of rotation to the right, and 30 degrees of rotation 
to the left.  All motion was limited by pain in the L4, L5 
area and by spasm of the L3, L4, and L5 area bilaterally, but 
more so on the right.  There were no postural abnormalities 
or loss of lumbar lordosis of the lower back.  Paravertebral 
muscle spasm was noted in the L4, L5 area.  Neurologically, 
sensory revealed numbness of pinprick, temperature, and 
touch.  Motor strength was 5/5 and deep tendon reflexes were 
4+ bilaterally active and equal.  There was full range of 
motion in the hip, knee, and ankle joint.  Neurological 
examination of the lower extremities was within normal 
limits.

During a VA general medical examination in December 2000 the 
veteran stated that he was currently unemployed.  He reported 
that he has lower back pain that radiates into both legs, 
which is aggravated by sitting and walking.  He walked with a 
limping gait.  The examination report also indicates that the 
veteran has recurrent migraine headaches, with no further 
information provided.  On examination  the veteran 
demonstrated the following range of motion:  forward flexion 
to 70 degrees, extension to 28 degrees, lateral flexion to 30 
degrees to the right and 35 degrees to the left, and rotation 
to the right and the left was strained.  There was 
musculoskeletal spasm of the L3, L4, L5 area, and loss of 
lordosis of the lumbar spine.  Hip, knee, and ankle joints 
had full range of motion.      

VA outpatient records from 2000 to March 2002 reflect 
occasional routine physical examinations by the veteran's 
primary physician.  The vast majority of the entries are 
notes from the Mental Health Clinic and reflect only that the 
veteran's physical disorders, including his service-connected 
migraine headaches are followed by his primary doctor.

The veteran underwent a VA examination for the spine in March 
2002.  The examiner reviewed the claims file and he indicated 
that the particulars of the physical examination had not 
changed since the prior examination in August 2000.  

In October 2004, the veteran underwent a VA examination of 
the spine.  He described his back pain as an ache centered in 
the lower back, sometimes radiating into his buttocks and 
upper thighs.  He indicated that he worked in the veterans 
industries program doing facilities maintenance.  He is 
asymptomatic most mornings and has not lost any workdays 
because of his back disability in the past year.  His 
symptoms flare-up during inclement weather, which raises his 
level of pain between two and three on a scale of one to ten, 
with ten being most severe.  The veteran also reported that 
when he has had an arduous day at work, including heavy 
repetitive motion, the pain can reach 7/10 and will keep him 
awake until he drifts off to sleep.  In the morning he 
usually feels fine and can go to work.  He takes Motrin 800 
mg (milligrams) at times, but usually no more than twice a 
day and never more than three.  He denied any weakness, 
fatigue, lack of endurance, or loss of range of motion with 
repetitive motion.  He stated that pain does not affect his 
activities of daily living and he denied any effect on his 
bowel or bladder.  

On examination the veteran entered the room vigorously with a 
normal gait with no evidence of pain or use of assistive 
devices.  He had a normal lumbar lordosis.  He had no 
tenderness on palpation.  The muscles were bulky, but not in 
spasm.  Range of motion was done without pain.  Forward 
flexion was to 90 degrees and extension was to 35 degrees.  
Lateral flexion was to 35 degrees to the right and to the 
left.  Twisting was to 25 degrees.  Straight leg raising was 
possible to 75 degrees on the right and left without 
eliciting pain; it appeared to be limited by the tightness of 
the veteran's hamstrings.  Deep tendon reflexes were 2/4 at 
the knees and ankles.  Sensation was acute.  The bulk, tone, 
and power of the lower extremities were normal.  

VA treatment records are essentially negative for complaints 
of back pain from September 2001 to April 2005.  The veteran 
was admitted to the hospital for psychiatric care in December 
2004 for a period of seven weeks.  During his stay he 
complained of a severe headache.  Tylenol 500 mg was 
prescribed every six hours as needed.  The veteran also 
complained of headaches because of reading without glasses.  
He reported that his glasses were being repaired.  The 
discharge summary did not list migraine headaches among the 
veteran's discharge diagnoses.  Outpatient records show the 
veteran began the Compensated Work Therapy Program in March 
2005.  That same month, he went home early on one occasion.  
He had digestive complaints and he indicated he thought it 
was some chicken he ate.  In April the veteran went home 
early after vomiting.  The veteran was examined and the 
illness was attributed to his inadvertently inhaling 
chemicals, i.e. adhesive remover.  A note indicates that one 
of the veteran's care providers had a discussion with him 
about cutting back his hours in the work program because of 
concern over the number of times he has called in sick.

In May 2005, the veteran testified in a Board Videoconference 
hearing that he had  exacerbation of low back symptoms three 
to four times a month, with pain radiating around his lower 
back, hip, and mid part of the back.  He described burning 
and numbness in the hip area, and he indicated that, 
occasionally, bending to tie his shoes causes extreme pain.  
The veteran further testified that it was sometimes difficult 
to get out of bed and that he tried various things to ease 
his low back pain including "Chemical E", a board in bed, 
hot water, and changing positions.  He said that he is not 
under treatment for his back, nor does he receive prescribed 
medications for pain.  The veteran indicated that his doctors 
have discussed surgery with him, but it was decided that it 
was too risky.  

LAW AND REGULATIONS

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected low back disability was 
initially rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(Lumbosacral strain).  In its January 1999 rating decision, 
the RO noted an MRI from a 1982 VA examination that showed 
degenerative disc disease.  The RO also noted that tenderness 
and spasm in the L5-S1 area of the spine were observed during 
a physical examination in service in 1985.  Based on this 
evidence, the RO concluded that the positive and negative 
evidence that the veteran's degenerative disc disease was 
intertwined with his service-connected low back disability 
was in relative equipoise.  Reasonable doubt was resolved in 
the veteran's favor.  Consequently, the veteran's low back 
disability is currently rated under the diagnostic code for 
intervertebral disc syndrome.

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5295.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  
However, as of those effective dates, there is nothing in the 
applicable law and regulations, to include the cited legal 
authority that precludes the Board from applying whichever 
version of the rating criteria is more favorable to the 
veteran.

As to the amendments to the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, a 
40 percent disability rating is warranted when there were 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again to provide for the evaluation of all spine 
disabilities, unless the disability is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating and is nearly the same as 
that utilized in the 2002 changes.

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episode) a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, the maximum rating allowed a 40 percent evaluation for 
severe limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a maximum rating of 40 percent is 
warranted for a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating is warranted for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating is warranted for a lumbosacral strain with 
characteristic pain on motion.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2004).

Prior to the revision, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provided that moderate intervertebral syndrome with 
recurring attacks warranted a 20 percent evaluation.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

Under the most recent revised criteria for rating spine 
disabilities, intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified 
at 38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating assigned.

Exactly "how many" attacks and "how many" periods of 
relief for "how long" measured over "how long" a period of 
time in order to constitute a 60 percent rating, a 40 percent 
rating, a 20 percent rating, etc., is not specified in the 
rating schedule.  Nevertheless, such determinations must be 
made or no ratings would ever be assigned.  Therefore, making 
such determinations about factors not precisely defined in 
the rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 
at Note 2.

Under Diagnostic Code 5289, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine.  See 
38 C.F.R. § 4.71(a), Diagnostic Code 5289 (prior to September 
26, 2003).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ANALYSIS

The record indicates that an evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine is 
not warranted.

Initially, the Board observes that in recent years, the 
veteran receives his outpatient care exclusively at VA 
medical facilities, and VA outpatient records are essentially 
negative for complaints of back pain from September 2001 to 
April 2005.  The only entries that indicate an attack of 
intervertebral disc syndrome are dated back in August 2000, 
when the veteran reported that he had hurt his back while 
exercising.  The exacerbation appeared to last approximately 
two weeks.  The remainder of the evidence is comprised of 
hearing testimony, objective findings and complaints as shown 
on four VA examinations.  On several occasions in the year 
2000, the veteran asserted that his back was feeling better, 
not worse.  During the VA examinations in 2000 and 2002, 
prior to the September 2002 amendments to the criteria for 
rating disc disease, there were subjective findings of low 
back pain in the L4, L5 area with radiation into both legs, 
which was aggravated by inclement weather and certain 
movements, including pushing, pulling, lifting, sitting, and 
walking.  Objective evidence, such as muscle spasms in the 
L3, L4, an L5 area and limited range of lumbar spine motion 
due to pain, were noted.  However, range of motion studies 
consistently showed loss of only 20 degrees on forward 
flexion and little or no limitation of motion in lateral 
rotation and lateral flexion to the right and left.  These 
findings are clearly not consistent with more than moderate 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5237 (before and from September 26, 
2003); 4.71a, Plate V (2004).  There is a paucity of 
objective evidence of  neurological impairment, such as an 
absent of ankle reflex or diminished strength; objective 
testing demonstrated at least 2+ ankle jerks equal on both 
sides and 5/5 strength.  The veteran has not given any 
indication of bowel or bladder impairment.  Overall, the 
disability picture from the examinations and the outpatient 
treatment records establishes no more than moderate recurring 
attacks of intervertebral disc syndrome.  

The only evidence addressing the veteran's low back 
disability since the September 23, 2002, and the September 
26, 2003, changes to the rating schedule are the VA 
examination from October 2004, the veteran's hearing 
testimony in 2005, and his complaint of severe back pain 
while hospitalized in December 2004.  The veteran's testimony 
indicated that he has exacerbations of symptoms three to four 
times a month, which include pain radiating from his lower 
back to the mid back and hip regions, but currently, he is 
apparently not receiving any treatment for his degenerative 
disc disease of the lumbar spine, to include any prescribed 
medications.  Objective evidence indicates that 
manifestations of the veteran's disc disease have actually 
lessened in some respects.  Significantly, the veteran 
demonstrated full range of motion in forward flexion, 
extension, and lateral flexion to the right and left during 
the October 2004 VA examination.  Lateral rotation was about 
the same as earlier examinations, showing a decrease of only 
a few degrees.  The veteran had a normal gait in contrast to 
findings on the December 2000 examination, where he was 
reported to have a limp.  There was again no evidence of loss 
of strength and no neurological impairment was found.  It is 
again pertinent to not that ankle reflexes have been reported 
as present and equal.  The Board finds the disability picture 
more nearly approximates moderate versus severe 
intervertebral disc syndrome, which warrants a 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

With regard to the amended rating criteria, the veteran has 
not been diagnosed with ankylosis, either favorable or 
unfavorable, of any segment of the spine, and forward flexion 
of the veteran's thoracolumbar spine far exceeds 30 degrees.  
There is no objective evidence of incapacitating episodes in 
treatment records in the last three years, as the evidence 
only reflects one possible episode that occurred back in 
August 2000.  Notably, the veteran has not testified to any 
such episodes and evidently, he did not provide a history of 
them to the VA examiner in October 2004.  He also reported to 
the VA examiner that he has not had any lost workdays due to 
his back disability over the past year.  The objective 
medical evidence also fails to establish any additional 
neurological impairment, including but not limited to bowel 
or bladder impairment.  In view of the foregoing, the 
disability picture is not consistent with more than a 20 
percent evaluation under the criteria for rating disc disease 
found in the amended codes effective September 23, 2002, and 
September 26, 2003.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, as well 
as the guidelines established by DeLuca, supra.  The veteran 
did give a history of increased low back pain after an 
arduous day, which included repetitive motion, but he has 
also indicated that the pain dissipates overnight and he 
feels fine and goes to work the next morning.  He denied any 
weakness, fatigue, lack of endurance, or loss of range of 
motion with repetitive motion.  Despite the veteran's 
subjective history of low back pain, such was not 
demonstrated through objective evidence to cause additional 
loss of motion beyond the impairment contemplated by a 20 
percent rating currently in effect.  That is, the medical 
evidence does not show that the veteran has low back pain or 
flare-ups of such, which causes additional loss of lumbar 
motion, supported by objective findings, to a degree that 
would support a finding of more than moderate limitation of 
motion of the lumbar spine or limitation of thoracolumbar 
flexion that more nearly approximates 30 versus 60 degrees, 
nor is there any indication that there is weakness, fatigue, 
incoordination or any other symptom or sign, that results in 
such additional functional limitation..

As the preponderance of the evidence is against the claim for 
a rating in excess of 20 percent for the veteran's 
degenerative disc disease of the lumbar spine, the benefit of 
the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).
ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.


REMAND

Turning next to the two remaining issues on appeal, service 
connection for a psychiatric disorder and entitlement to an 
extraschedular rating for migraine headaches, the Board finds 
that additional development is warranted.  In his September 
1997 Notice of Disagreement, the veteran identified three 
places of employment between 1985 and 1988, where he was 
unable to continue on the job.  He disclosed that he either 
walked off the job or was fired, and this, according to the 
veteran, was due to the manifestations of symptoms of his 
psychiatric disorder.  The employers were Catholic Charities, 
Inter Faith Shelter, Computer Science Corp., and U.S. Postal 
Service.  A review of the record reveals a response from 
Catholic Charities.  There is no response from Inter Faith 
Shelter, Computer Science Corp., and the U.S. Postal Service.  

With regard to an unsuccessful attempt to obtain evidence 
adequately identified by a claimant, the VCAA requires the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records, and such notification shall:  (a) 
identify the records the Secretary is unable to obtain, (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  38 
U.S.C.A. § 5103A(b)(2) (West 2002).  The Board was unable to 
locate any notifications to the veteran that fulfill these 
requirements.  Consequently, the identified employers should 
be contacted for any employment records associated with the 
veteran, and if such reasonable attempts to obtain records 
prove unsuccessful, the veteran should be notified so he has 
an opportunity to take remedial action.  

The Board also notes that the RO appears to have denied 
service connection for a psychiatric disorder secondary to 
the veteran's service-connected migraine headaches (see 
August 2002 SSOC), although it is not clear that the veteran 
is making such a claim and, if he is, he has not been 
furnished with the applicable law and regulation.  See 38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
This matter must be clarified and any indicated action should 
follow.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
his representative for the purpose of 
clarifying whether the veteran is seeking 
service connection for a psychiatric 
disorder secondary to his service-
connected migraine headaches and, if so, 
the RO must develop that aspect of the 
veteran's service connection claim, to 
include furnishing the veteran with the 
applicable law and regulation.    

2.  After obtaining any necessary consent 
from the veteran, the RO should contact 
Inter Faith Shelter, Computer Science 
Corp., and the U.S. Postal Service, and 
request all employment records pertaining 
to the appellant.  The RO should expend 
reasonable efforts to obtain  these 
records.  38 C.F.R. § 3.159(c)(1) and 
(2).  If attempts to obtain records from 
these sources prove unsuccessful, the RO 
should advise the veteran in writing of 
such in accordance with 38 C.F.R. 
§ 3.159(e).

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then readjudicate the 
claims for service connection for a 
psychiatric disorder, to include  
schizophrenia and PTSD, and entitlement 
to an extraschedular rating for migraine 
headaches.  If either claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


